Citation Nr: 0832238	
Decision Date: 09/19/08    Archive Date: 09/30/08	

DOCKET NO.  04-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss with 
vertigo, to include as secondary to service-connected 
sinusitis and rhinitis. 

2.  Entitlement to service connection for tinnitus, to 
include as secondary to hearing loss. 

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected bronchial asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas that denied entitlement to the 
benefits sought.

The case was returned by the Board in December 2006 for 
additional development.  The requested development has been 
accomplished and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  Any current bilateral hearing loss is not causally or 
etiologically related to service or to any service-connected 
disability.

2.  Any current tinnitus is not causally or etiologically 
related to service or to a service-connected disability.

3.  The veteran does not have hypertension that is causally 
or etiologically related to his service or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
therein, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

2.  Tinnitus was not incurred in or aggravated by active 
service and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007).

3.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred therein, 
and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise the claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA with regard to each 
issue for consideration at this time.  The veteran has been 
informed in various letters dated between 2003 and 2007 what 
the evidence had to show to support the claims for service 
connection, what VA would do to help him obtain evidence for 
his claim, what he himself could do to support his claims, 
how VA determines a disability rating once service connection 
is granted, and how VA determines an effective date once an 
award of benefits is made.  In the January 2005 letter he was 
specifically asked to provide any evidence in his possession 
that pertained to the claim.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence to 
support his claim.  He was afforded the opportunity to give 
testimony before the Board by way of a video conference 
hearing before the BVA in December 2006.  A transcript of the 
hearing proceedings is of record and has been reviewed.  
Additionally, following the Board's remand in December 2006, 
the veteran was afforded an examination with regard to his 
claim for service connection for hypertension in January 2007 
and an examination pertaining to hearing loss and tinnitus by 
VA in May 2007.  The reports of the examinations are of 
record. 

While the veteran asserts that the ear disease examination 
was not conducted by an ear, nose, and throat physician, the 
Board finds that the examination is adequate for rating 
purposes.  The individual who conducted the examination has a 
Certificate of Clinical Competence in Audiology and therefore 
is expected to have the specialized knowledge with regard to 
hearing loss and tinnitus.  The report of her examination is 
comprehensive and includes an indicated review of the entire 
claims file.  The Board finds it is more than adequate for 
rating purposes.

Accordingly, the Board finds that VA has met its duties to 
notify and assist the veteran in the development of his 
claim.


Pertinent Law and Regulations

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection 
may also be established when all the evidence, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).

Sensorineural hearing loss and/or hypertension is or are 
deemed to be chronic disease processes under 38 C.F.R. 
§ 3.309(a), and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a) (3) if the evidence shows that 
either or both disabilities were manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. § 3.307.  Separation from service is 
defined as a veteran's discharge date.  There is no statutory 
or regulatory provision to allow for an extension of a 
presumption.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.

Secondary service connection will be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513 (1995); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

For valid secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of a nonservice-connected disease or injury is 
established from medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b).

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).


Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decisions, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).  

The Board notes that as a lay person, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between any current disability and 
the veteran's active service or between any current 
disability and any service-connected disorder.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).

Service connection is in effect for the following 
disabilities:  Allergic rhinitis, rated as 30 percent 
disabling from December 2002; chronic sinusitis associated 
with bronchial asthma, rated as 30 percent disabling from 
December 2002; bronchial asthma, rated as 10 percent 
disabling from November 1975; anosmia (sense of smell) 
associated with allergic rhinitis, rated as 10 percent 
disabling from December 2002; dysgeusia (sense of taste) 
associated with allergic rhinitis, rated as noncompensably 
disabling from December 2002; and erectile dysfunction 
associated with bronchial asthma, rated as noncompensably 
disabling from December 2002.  A combined disability rating 
of 60 percent has been in effect since December 2002.  The 
veteran is also entitled to specially monthly compensation on 
account of the loss of use of a creative organ from December 
2002.

Hearing Loss and Tinnitus

A review of the service treatment records is without 
reference to complaints or findings indicative of the 
presence of hearing loss or tinnitus for VA disability 
purposes.

The post service medical evidence of record includes a 
January 2003 statement from a private physician.  It was 
reported the veteran had been fairly well until a couple of 
weeks earlier when he developed what appeared to be a flu-
like illness associated with a fever, nasal congestion, and a 
sore throat.  He also had developed bilateral tinnitus and 
otalgia as well as left aural soreness and subjective hearing 
loss.  The veteran stated he had had virtually no hearing in 
the right ear for about 20 years.  It was indicated that 
"apparently he was blowing his nose and developed severe 
vertigo and sudden hearing loss in the left ear and has been 
told that no surgery would help him . . . with the onset of 
his recent illness, the tinnitus in the right ear has changed 
a little bit and it is pulsatile in both ears."  The examiner 
opined the veteran was "obviously quite hard of hearing."  
However, no opinion was expressed as to the etiology of the 
hearing loss.

An opinion regarding hearing loss and tinnitus from the 
physician was received in November 2005.  He referred to the 
earlier communication cited above in which the veteran 
advised him that he had had virtually no hearing in the right 
ear for about 20 years.  The physician indicated in his 
November 2005 statement that, in view of the veteran's 
reported history, he thought it was "quite likely he [the 
veteran] had suffered from an acute inner ear membrane 
rupture at the time he was blowing his nose so vigorously and 
this was the presumptive cause of the sudden hearing loss 
that had occurred 20 years earlier."  He also noted that the 
veteran indicated that it was his sinus problems that 
prompted him to blow his nose, and this subsequently resulted 
in this sudden hearing loss.

The pertinent evidence of record also includes a report of an 
ear disease examination accorded the veteran by VA in May 
2007.  The claims file and the service treatment records were 
reviewed.  The examiner indicated the evaluation was for the 
purpose of obtaining a medical opinion as to whether any 
current hearing loss and tinnitus were causally or 
etiologically related to the veteran's active service or to 
his service-connected sinusitis and rhinitis, as well as 
whether the hearing loss and tinnitus documented after May 
1986 were due to viral labyrinthitis or due to the service-
connected sinusitis and rhinitis.  The veteran dated the 
onset of his right ear hearing loss to an instance in May 
1986 when he was blowing his nose and experienced vertigo and 
subsequent hearing loss.  A hearing test several months later 
in October 1986 revealed profound hearing loss in the right 
ear.  The veteran stated that since that time his left ear 
hearing had decreased also.  

The examiner noted that in 1986, the veteran had hearing with 
profound sensorineural hearing loss and some consideration 
would be that the examiner did not believe that the hearing 
loss in the left ear was related to the constant blowing of 
the nose as the veteran claimed.  The examiner indicated that 
the left ear loss had been a gradual loss.  He stated that 
"this, in turn, makes one wonder if the right ear had acute 
viral labyrinthitis which can cause a hearing loss or if it 
was a case of a perilymph fistula, which is documented as a 
possible result of a sudden increased pressure, which could 
be from blowing the nose or straining as in heavy lifting.  
The fact that the opposite left ear has developed 
sensorineural hearing loss, but not on a severe and sudden 
basis as the opposite right ear apparently did suddenly on 
May 14, 1986, leads the examiner to give a calculated opinion 
of whether this was indeed secondary to a viral 
labyrinthitis, a purulence fistula, or even other unknown 
causes.  The etiology of the perilymph fistula being 
associated with blowing the nose, which this patient 
apparently has done constantly in his words since the early 
1970's being the cause is possible.  It is documented in the 
literature that a sudden strain or pressure on this inner ear 
fluid could cause a rupture of the membranes and a loss of 
the purulent fluid and loss of hearing, temporary or 
permanent.  In the same vein, a virus infection would not 
necessarily be related to any of the patient's other 
diagnosis or complaints (i.e., not associated with his 
chronic sinusitis or even the post nasal drainage and need to 
blow his nose.  Reviewing the chart and the documentation of 
the onset of the tinnitus, which would come with hearing 
loss, but the patient's steadfast complaints leads me to that 
there is a possibility greater than 50 percent that the 
hearing loss and tinnitus in the right ear only had its onset 
from blowing his nose, which would not necessarily be caused 
from his chronic sinusitis except in this case the patient 
has had a chronic multi-decade problem and he attributes it 
to that and that this connection can be made as tenuous as it 
seems to the examiner (i.e., putting the episode of blowing 
his nose with his chronic sinusitis as a cause of the 
probable purulent fistula, which had to heal on its own . . . 
because there was no further vertigo experienced through the 
years.)  This would detract from this diagnosis as would the 
claims or complaints of defective hearing loss being 
associated with the blowing the nose, which the examiner 
finds not likely."

The examination impressions include sensorineural hearing 
loss on the right, with tinnitus, noted as "can be causally 
related to an episode of blowing his nose on May 14, 1986, 
resulting in supposed perilymph fistula right ear."

The examiner stated there was no way of diagnosing whether 
the etiology of the sudden hearing loss of the right ear in 
May 1986 was caused by a purulent fistula from sudden 
increase in ear pressure (i.e., coughing or blowing his nose) 
or whether it was the result of an acute viral labyrinthitis, 
which was the diagnosis in the service medical records.

A review of the records was accomplished by a VA audiologist 
with a Certificate of Clinical Competence in Audiology in 
August 2007.  Reference was made to the service treatment 
records, an audiogram study done in October 1986 by VA, and 
subsequent audiogram studies.  The audiologist indicated that 
the veteran's hearing was shown to be within normal limits 
for both ears on an audiogram study in August 1975, shortly 
before separation.  The audiologist indicated "therefore, it 
is the opinion of this examiner that the veteran's hearing 
loss is not related to acoustic trauma during service.  It is 
more than likely related to the May 1986 incident, which took 
place several years after separation from military service."  
Reference was also made to a February 2007 report when the 
veteran related a constant, ringing tinnitus in the right ear 
that began on the day he blew his nose in May 1986 and an 
intermittent, ringing tinnitus in the left ear that began 
around 2001 or 2002.  "He attributes the tinnitus to his 
chronic sinusitis and chronic rhinitis".  In the August 2007 
statement the audiologist stated that "the onset of the 
veteran's tinnitus AU began many years after discharge from 
military service; therefore, it is the opinion of this 
examiner that the veteran's tinnitus is not related to 
acoustic trauma during service."

In view of the foregoing, the Board finds that the more 
probative, persuasive evidence is against the claim.  The VA 
audiologist opined that the veteran's current hearing loss 
and tinnitus were not related to the veteran's active 
service.  As an audiologist she is expected to have 
specialized training in the field of audiology.  Her opinion 
is considered more probative than that of the private 
physician in November 2005.  That physician did not have 
access to the claims file as the audiologist did and based 
her statements on history given her by the veteran.  That 
history included a statement from the veteran that in January 
2003 he indicated he had had essentially no hearing in the 
right ear for about 20 years.  However, that statement is not 
documented by the medical evidence of record.  The fact that 
there is no record of any complaints, let alone treatment, 
involving the veteran's hearing for a number of years after 
service is significant.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints).


Hypertension

The service treatment records are without reference to 
complaints or findings indicative of the presence of 
hypertension.

The initial documentation of the presence of hypertension 
came a number of years following service discharge.  The 
pertinent evidence of record includes an August 2006 
statement from the veteran's family physician.  He stated the 
veteran had been a patient of his for "numerous" years.  He 
related that for years the veteran had had difficulty with 
his weight and high blood pressure.  The veteran was reported 
as currently taking medication for blood pressure.  The 
physician stated the veteran had severe asthma and also had 
to take several shots of Cortisone and oral steroids.  He was 
taking two inhaled steroids, both an Advair inhaler and 
Flonase.  The physician stated that "steroids are well known 
to cause rather severe weight gain as a side effect.  The 
weight gain, in turn, is a well known factor causing 
hypertension."  The physician added that Meridia "is another 
medication that he has taken at times, and this medication 
has been implicated as a causative agent in raising blood 
pressure temporarily."

The veteran was accorded a hypertension examination by VA in 
January 2007.  The claims file was reviewed in its entirety 
by the examiner.  It was reported the veteran was last seen 
by a physician in June 2003 for hypertension.  The veteran 
stated he had been on blood pressure medicine since early 
2003.  The current diagnostic impression was essential 
hypertension.  The examiner stated he had reviewed the claims 
file and noted the veteran asserted that medication for his 
asthma had resulted in his developing hypertension.  The 
examiner stated he found no evidence that the veteran had 
hypertension while in service and "therefore, I do not see 
how it is related to his active tour of duty status as it was 
not primarily seen."  He stated he had reviewed medical 
literature regarding the medication which the veteran was 
taking.  He indicated the Physician's Desk Reference did not 
list sustained hypertension as a side effect to any of the 
medicines listed in the veteran's history.  The examiner 
stated that he asked a pharmacist at the VA medical facility 
to search all the medications regarding cause and effect of 
hypertension.  This was done and no evidence was found that 
sustained hypertension resulted from any of the medications 
which the veteran was currently taking.  Advair listed 
warnings with arrhythmias, chest pain, and palpitations, but 
this was felt to be transitory phenomena upon discussing this 
with the head cardiologist at the VA medical facility.  It 
was also that individual's opinion that the inhalant 
medicines the veteran was taking did not result in sustained 
hypertension.  The examiner stated that he also talked with 
the staff pulmonologist who indicated that the medication 
which the veteran was taking "does not consistently result in 
absorption to cause sustained hypertension."  Additionally, 
he talked to an endocrinologist at the VA medical facility 
and that individual indicated that medical evidence at the 
present time "demonstrates that the inhaled medication (i.e. 
steroids) do not cause sufficient absorption to result in 
sustained hypertension."  He also talked with another 
physician who had seen the veteran previously.  That 
individual believed that the veteran's hypertension would be 
classified as essential in nature as he had had some mild 
labile blood pressure elevations prior to the onset of 
obstructive sleep apnea, and, by the veteran's own statement, 
he reported he was on treatment for hypertension prior to the 
diagnosis of the obstructive sleep apnea.  The internal 
medicine specialist believed that it would require a several 
year history for the sleep apnea to result in hypertension.  
The physician stated that:

In conclusion, I feel that patient 
suffers from essential hypertension as 
the etiology of his hypertension.  I do 
not find evidence that supports any 
secondary cause of hypertension based on 
the reasoning above.  Specifically, 
medical research fails to demonstrate 
evidence of sustained hypertension on his 
present medication or other oral inhalant 
medications for his service-connected 
disabilities.  The evidence weighs in the 
favor of the hypertension being essential 
and against the medications for treatment 
of his service-connected hypertension.  
He does state that he has sensitivity 
with inhaled steroids causing his 
obesity.  With that being said, medical 
evidence still weighs against the 
diagnosis of sustained hypertension from 
his asthma medication for the reasons 
given above."

The Board has carefully weighed the evidence of record, the 
veteran's statements, the treatment records, and the post 
service medical evidence, including the opinion of the VA 
physician in January 2007 and the statement from the 
veteran's family physician in August 2006 and finds the 
weight of the evidence is against the claim.  Therefore, the 
Board is not able to grant the benefit sought.

In rendering a decision on the appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes through his senses.  However, as a lay person, as 
noted above, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to a medical issue.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

There is no indication from a review of the evidence of 
record that the veteran's private physician had access to the 
entire claims file.  The Board notes that in Elkins v. Brown, 
5 Vet. App. 474 (1993), the Court rejected a medical opinion 
as "immaterial" where there was no indication that that 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him or 
her to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran).  In light of this 
case law, and the availability of the service medical records 
and the report of the comprehensive examination by the VA 
physician in January 2007, the family physician's statement 
many years following service is of little probative value.

Much more persuasive is the report of the VA hypertension 
examination accorded the veteran in January 2007.  The 
examiner stated that the claims file was reviewed.  Specific 
reference was made to all the medications the veteran was 
taking for his various disabilities.  The examiner discussed 
the veteran's specific disability picture with several 
different specialists.  As a result of those discussions, he 
stated that the evidence did not support a secondary cause of 
hypertension, that being that the hypertension had developed 
as a result of medications the veteran is taking for 
treatment of his service-connected disabilities.  

The Board also notes that the veteran's silence as to 
hypertension for a number of years following service 
constitutes negative evidence.  The probative evidence is 
against the claim based on continuity of symptomotology, as 
well as against the claim based on any causal relationship 
between any current hypertension and the veteran's service-
connected disabilities and treatment therefor.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, 
service connection for hypertension is denied under any 
theory, whether direct, secondary, or presumptively.



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


